      Case 1:20-cv-00690-TJM-CFH Document 24-1 Filed 07/28/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF NEW YORK



 NOVARTIS PHARMA AG, NOVARTIS
 PHARMACEUTICALS CORPORATION, and                    Civil Action No.: 1:20-cv-00690 (TJM-CFH)
 NOVARTIS TECHNOLOGY LLC,

                  Plaintiffs,
                                                     JURY TRIAL DEMANDED
         v.

 REGENERON PHARMACEUTICALS, INC.,

                  Defendant.



        MEMORANDUM OF LAW IN SUPPORT OF UNOPPOSED MOTION TO STAY
                    PURSUANT TO 28 U.S.C. § 1659

        For the reasons stated below, the Court should grant the motion to stay the above-captioned

matter pursuant to 28 U.S.C. § 1659. Plaintiffs Novartis Pharma AG, Novartis Pharmaceuticals

Corporation, and Novartis Technology LLC (collectively, “Novartis”) filed this action against

Defendant Regeneron Pharmaceuticals, Inc. (“Regeneron”) on June 19, 2020, alleging

infringement solely of U.S. Patent No. 9,220,631 (“the ’631 patent”). Also on June 19, 2020,

Novartis filed a Complaint in the U.S. International Trade Commission (“ITC”), requesting that

the ITC institute an investigation against Regeneron under Section 337 of the Tariff Act of 1930,

as amended. In the ITC complaint, Novartis asserted infringement against Regeneron of the same

’631 patent that is at issue in this case.

        On July 21, 2020, the ITC issued a notice of institution of the investigation, entitled

Certain Pre-filled Syringes for Intravitreal Injection and Components Thereof, Investigation No.

337-TA-1207 (“ITC Proceeding”). Pursuant to 19 C.F.R. § 210.10(b), the investigation was
     Case 1:20-cv-00690-TJM-CFH Document 24-1 Filed 07/28/20 Page 2 of 3




instituted by publication of the Notice of Institution in the Federal Register on July 27, 2020.

Exhibit A, Federal Register, Vol. 85, No. 144 at 45,227-45,228. Under Section 1659 of Title 28,

upon the request of any party to a civil action that is also a respondent in an ITC proceeding

involving the parties in the civil action, the Court “shall stay, until the determination of the

Commission becomes final, proceedings in the civil action with respect to any claim that involves

the same issues involved in the proceeding before the Commission.” 28 U.S.C. § 1659(a). The stay

is mandatory and must be granted if it is made within thirty days from the later of: (1) the party

being named a respondent in a proceeding before the ITC, or (2) the filing of the district court

action. 28 U.S.C. § 1659(a)(1)-(2); see also In re Princo, 478 F.3d 1345, 1355 (Fed. Cir. 2007)

(granting writ of mandamus and directing district court to stay proceedings pursuant to 28 U.S.C.

§ 1659(a) until the ITC proceeding became final and was no longer subject to judicial review).

       Here, the ITC Proceeding involves the same Defendant as this civil action. See Exhibit A,

Federal Register, Vol. 85, No. 144 at 45,228. Novartis alleges infringement of only the ’631 patent

in both the ITC Proceeding and this civil action. Id. As this action involves the same issues as the

ITC Proceeding, a stay of this action is required pursuant to 28 U.S.C. § 1659(a). The ITC issued

a Notice of Institution of Investigation on July 21, 2020, which was published in the Federal

Register on July 27, 2020. Therefore, this motion is timely filed within thirty days of Regeneron

being named as a respondent in the ITC Proceeding. Finally, Novartis does not oppose this motion.

       For the foregoing reasons, Regeneron respectfully requests that the Court stay this action

under 28 U.S.C. § 1659(a) until determination of the ITC Proceeding, including any appeals

therefrom, becomes final.




                                                 2
     Case 1:20-cv-00690-TJM-CFH Document 24-1 Filed 07/28/20 Page 3 of 3




Dated: July 28, 2020                      /s/ Anish Desai
                                          Elizabeth Weiswasser (Bar Roll No.
                                          701918)
                                          Anish Desai (Bar Roll No. 701945)
                                          WEIL, GOTSHAL & MANGES LLP
                                          767 Fifth Avenue
                                          New York, New York 10153-011
                                          Telephone: (212) 310-8000
                                          Fax: (212) 310-8007
                                          anish.desai@weil.com
                                          elizabeth.weiswasser@weil.com

                                          Brian Ferguson (Bar Roll No. 701958)
                                          WEIL, GOTSHAL & MANGES LLP
                                          2001 M Street, NW
                                          Washington, D.C. 20036
                                          Telephone: (202) 682-7000
                                          Fax: (202) 857-0940
                                          brian.ferguson@weil.com

                                          Counsel for Defendant Regeneron
                                          Pharmaceuticals, Inc.




                                      3
